           Case 1:20-cv-03783-CRC Document 13 Filed 07/02/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
AMERICAN OVERSIGHT,                           )
                                              )
         Plaintiff,                           )
                                              )
                  v.                          )       Civil Action No. 20-cv-3783
                                              )
U.S. DEPARTMENT OF JUSTICE,                   )
                                              )
         Defendant.                           )
                                              )

                                   JOINT STATUS REPORT

        Pursuant to the Minute Order entered by this Court on June 11, 2021, counsel for Plaintiff

American Oversight and Defendant Department of Justice (“DOJ”) submit the following status

report on the Freedom of Information Act (“FOIA”) requests at issue in this case:

1.       American Oversight submitted four FOIA requests. It submitted the first two requests to

both the DOJ’s Office of Information Policy (“OIP”) and the Executive Office of United States

Attorneys (“EOUSA”). See Complaint, ECF No. 1, ¶¶ 7, 12. It submitted the third and fourth

requests to EOUSA. Id. ¶¶ 16, 19

2.     Status of OIP Processing: OIP administratively aggregated the two requests submitted to it

under the single tracking number FOIA 2020-00226. See ECF No. 6, ¶ 2. On May 27, 2021,

OIP made its second and final response. See ECF No. 12, ¶ 2.

  3.     Status of EOUSA Processing: As explained in the initial report, only two of the requests

(EOUSA 2020-001606 and EOUSA 2020-001607) remain pending. ECF No. 6, ¶ 3. In that

report, EOUSA explained that it had completed one search for both requests and located a total

of approximately 1,400 pages of potentially responsive documents. Id. EOUSA stated it

anticipated reviewing approximately 250 pages of the potentially responsive documents a month


                                                  1
         Case 1:20-cv-03783-CRC Document 13 Filed 07/02/21 Page 2 of 3



starting in March. On June 30, 2021, EOUSA made its fourth interim response. As explained in

the response, EOUSA reviewed 289 pages. Pursuant to the Department of Justice’s regulations,

28 C.F.R. § 16.4(d), EOUSA referred 12 pages to other DOJ components for consultation and

will provide further responses regarding these pages after it completes the consultations.

EOUSA withheld 17 pages in full and released 22 pages in part and 2 pages in full. EOUSA

found the remaining 236 pages were either non-responsive or duplicates. EOUSA expects to

make its next interim response on July 30, 2021.

4.     The parties propose to file their next joint status report on August 6, 2021.

Date: July 2, 2021                            Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              MARCIA BERMAN
                                              Assistant Branch Director

                                              s/Marcia K. Sowles
                                              MARCIA K. SOWLES
                                              DC Bar No. 369455
                                              Senior Trial Counsel
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street N.W. Room 11028
                                              Washington, D.C. 20530
                                              Tel.: (202) 514- 4960
                                              Fax: (202) 616- 8470
                                              E-mail: marcia.sowles@usdoj.gov

                                              Attorneys for Defendant

                                              /s/Khahilia Y. Shaw
                                              KHAHILIA Y. SHAW
                                              D.C. Bar No. 1616974

                                              KATHERINE M. ANTHONY
                                              D.C. Bar No. 1630524

                                              American Oversight


                                                   2
Case 1:20-cv-03783-CRC Document 13 Filed 07/02/21 Page 3 of 3



                           1030 15th Street NW, B255
                           Washington, D.C. 20005
                           Tel: (202) 539-6507
                           khahilia.shaw@americanoversight.org
                           katherine.anthony@americanoversight.org

                           Attorneys for Plaintiff




                              3
